DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 12/12/2021 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoda et al., (hereinafter Shimoda), U.S. Patent Application Publication 2018/0068780.
Regarding Claim 1, Shimoda teaches, a laminated coil component (Fig. 3) comprising: 
an element body (10) including a first face (left face) and a second face (right face) opposed to each other in a first direction, a third face (bottom face) and a fourth face (top face) opposed to each other in a second direction orthogonal to the first direction, and a fifth face and a sixth face opposed to each other in a third direction orthogonal to the first direction and the second direction; 
a coil (20) including a plurality of coil conductors (21) in the element body, wherein an axis of the coil is along the third direction; and 
a first conductor (30) and a second conductor (40) disposed on the element body and spaced apart from each other in the first direction, wherein 
the first conductor includes a first conductor portion (31) extending in the first direction and a second conductor portion (32) extending in the second direction, 
a first depression (first depression of 31) is disposed on the third face and the first conductor portion is disposed in the first depression, 
a second depression (second depression of 32) is disposed on the first face, and the second conductor portion is disposed in the second depression and spaced apart from the fourth face, 
the second conductor (40) includes a third conductor portion (41) extending in the first direction and a fourth conductor portion (42) extending in the second direction, 
a third depression (third depression of 41) is disposed on the third ice, and the third conductor portion is disposed in the third depression, 
a fourth depression (fourth depression of 42) is disposed on the second face, and the fourth conductor portion is disposed in the fourth depression and spaced apart from the fourth face, 
the coil includes a first coil portion (straight portion of 21) and a second coil portion (curved portion of 21) when viewed from the third direction, 
the first coil portion (straight portion of 21) is disposed closer to the fourth face than an end portion (top end portion of 32) of the second conductor portion (32) at a side of the fourth face in the second direction, 
the second coil portion (curved portion of 21) is disposed closer to the third face than the end portion in the second direction, 
a shortest distance between the second coil portion and the first face in the first direction and a shortest distance between the second coil portion and the second face in the first direction both increase from the fourth face toward the third face (curved portion of 21), and 
the second coil portion (curved portion of 21) includes a curved portion in a first region when viewed from the third direction, the first region being located between the first conductor (30) and second conductor (40) when viewed from the second direction.  (Shimoda: Figs. 1-3, para. [0081], [0089], [0090], [0092]).

Regarding Claim 2, Shimoda further teaches, wherein the curved portion has an arcuate shape (curved portion of 21), and the arcuate shape overlaps the first conductor (30) and second conductor (40) when viewed from the second direction.  (Shimoda: Fig. 3, para. [0081], [0089]).
Regarding Claim 3, Shimoda further teaches, wherein the first coil portion (straight portion of 21) includes a portion that is continuous with the second coil portion (curved portion of 21) and 
the portion is disposed such that a shortest distance between the portion and the first ace in the first direction and a shortest distance between the portion and the second face in the first direction both increase from the fourth face toward the third face.  (Shimoda: Fig. 3, para. [0081], [0089]).
Regarding Claim 4, Shimoda further teaches, wherein the plurality of coil conductors (21) includes two coil conductors adjacent to each other in the third direction, and 
the two coil conductors (21) are connected to each other at the curved portion.  (Shimoda: Fig. 3, para. [0081], [0089]).
Regarding Claim 6, Shimoda further teaches, wherein the second coil portion (curved portion of 21) is spaced apart from a second region in the second direction, the second region being located between the first conductor portion and the third conductor portion in the first direction.  (Shimoda: Fig. 3, para. [0081], [0089]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda, as applied to claim 1, in view of Yoneda et al., (hereinafter Yoneda), U.S. Patent Application Publication 2017/0103848.
Regarding Claim 5, Shimoda is silent on including the first coil portion spaced apart from the second and fourth conductors.  (Shimoda: Figs. 1-3, para. [0081], [0089], [0090], [0092]).
Shimoda does not explicitly teach, wherein the first coil portion is spaced apart from the second conductor portion and the fourth conductor portion in the first direction when viewed from the second direction.
However, Yoneda teaches (Fig. 3), wherein the first coil portion (24) is spaced apart from the second conductor portion (vertical portion of 15) and the fourth conductor portion (vertical portion of 16) in the first direction when viewed from the second direction.  (Yoneda: Figs. 1-3, para. [0057], [0058]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first coil portion of the coil of Shimoda to include the first coil portion spaced apart from the second and fourth conductors of Yoneda, the motivation being “the upper side portion 24 has an insignificant influence on the aforementioned stray capacitance problem” [0064].  (Yoneda: Figs. 1-3, para. [0064]).  Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 7, similarly as claim 5, the combination of Shimoda in view of Yoneda further teaches (Yoneda: Fig. 3), wherein in the first coil portion includes a first straight portion (24), a second straight portion (20) connected to a first end portion of the first straight portion, and a third straight portion (21) connected to a second end portion of the first straight portion, 
the first straight portion (24) is disposed along the fourth face when viewed from the third direction, 
the second straight portion (20) is disposed along the first lace when viewed from the third direction, and 
the third straight portion (21) is disposed along the second face when viewed from the third direction, the motivation being “the upper side portion 24 has an insignificant influence on the aforementioned stray capacitance problem” [0064].  (Yoneda: Figs. 1-3, para. [0064]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
11/26/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837